         Case 1:20-cv-00885-PGG-SLC Document 57 Filed 11/05/20 Page 1 of 2




101 Park Avenue, Suite 1700
New York, NY 10178
Tel 212.878.7900
Fax 212.692.0940
www.foxrothschild.com


                                                                                      GLENN S. GRINDLINGER
                                                                                  DIRECT DIAL: 212-905-2305
                                                                  EMAIL: GGRINDLINGER@FOXROTHSCHILD.COM


                                         November 4, 2020
VIA ECF

Hon. Sarah L. Cave
United States Magistrate Judge
United States District Court,
Southern District of New York
500 Pearl Street
New York, NY 10007


          Re:       Stewart v. Hudson Hall LLC, et al.
                    Civil Action No. 1:20-cv-00885 (PGG-SLC)

Dear Judge Cave:

        Defendants Hudson Hall LLC, Hudson Hall Holdings LLC, Think Foods Group LLC,
and José Ramon Andrés Puerta a/k/a José Andrés (collectively, “Defendants”), together with
Plaintiff Derrick Stewart (“Plaintiff”), submit this joint status report in response to Your Honor’s
November 4, 2020, Order directing the parties to advise the Court of the outcome of their private
mediation. See Dkt. No. 56. The parties attended a Court-ordered mediation on June 8, 2020,
which was unsuccessful in resolving this matter.

       If Your Honor has any questions or concerns, the parties are happy to answer them at the
Court’s convenience.




116002872
       Case 1:20-cv-00885-PGG-SLC Document 57 Filed 11/05/20 Page 2 of 2




                                                                     Hon. Sarah L. Cave
                                                                      November 4, 2020
                                                                                 Page 2
                                          Respectfully submitted,
                                          /s/ Glenn S. Grindlinger
                                          Glenn S. Grindlinger

cc:    All Counsel of Record (via ECF)




116002872
